DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5, 6, 8, 10, 11, 13, 14, 17, 18, 21, 23, 24, and 26-31 are pending in the instant application. Claims 24 and 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-3, 5, 6, 8, 10, 11, 13, 14, 17, 18, 21, and 23 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on September 22, 2020, April 20, 2021 and July 20, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 8, 10, 11, 13, 14, 17, 18, 21, and 23, and the species of the title compound of Example 18 on page 293 of the specification is acknowledged. The restriction requirements are still deemed proper and are hereby made final. 
The examiner will follow the guidelines of MPEP 803.02 wherein once a species is elected, it is examined for compliance with all applicable statutes for patentability and if compliance is found, then the examination is expanded to a reasonable number of 
Applicant's elected species appears allowable over the prior art of record. Therefore, according to MPEP 803.02: should no prior art be found that anticipated or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipated or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The search of the Markush-type claim has been extended to the non-elected species wherein:
R2 is 
    PNG
    media_image1.png
    97
    62
    media_image1.png
    Greyscale
and the remaining variables are as defined in the claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-3, 5, 6, 8, 10, 11, 13, 14, 17, 18, 21, and 23 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10, 11, 13, 14, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0337965 A1.
The 35 U.S.C. 102(a)(2) critical reference date of the U.S. application is entitled to the benefit of the filing date (i.e., Jan. 23, 2017) of the provisional application No. 62/449,431 under 35 U.S.C. 119(e) since the provisional application properly supports the subject matter relied upon to make the rejection in compliance with 35 U.S.C. 112, first paragraph. See MPEP 2136.03 III.
US 2019/0337965 A1 discloses sulfonylurea and sulfonyl thiourea compounds and related compounds and their pharmaceutical use (see abstract), such as the compound 
    PNG
    media_image2.png
    121
    214
    media_image2.png
    Greyscale
(see [0588]) which anticipates a compound 2 is
    PNG
    media_image1.png
    97
    62
    media_image1.png
    Greyscale
, Q is O, X and Y are N or NH, W and Z are CH, R1 is a divalent group comprising at least one nitrogen atom, and m is 0. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8, 10, 11, 13, 14, 17, 18, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 22, at least claims 1 and 23, at least claims 1 and 18, at least claims 1 and 12, at least claims 1 and 20, and at least claims 1 and 20 of copending Application No. 16/638,707 (reference application), copending Application No. 16/638,704 (reference application), copending Application No. 16/638,700 (reference application), copending Application No. 16/638,698 (reference application), copending Application No. 16/762,000 (reference application), and copending Application No. 16/761,993 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
prima facie case of obviousness has been established. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626